Exhibit 10.21

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”) is made and entered into between
Serena Software, Inc., a Delaware corporation (“Serena”), and
                     (“Executive”) as of                      (“Effective
Date”). Terms that are not defined in the text of this Agreement are defined in
Exhibit A attached hereto.

1. TERM, PURPOSE, AND GOVERNING DOCUMENTS. This Agreement shall remain in effect
until the first anniversary of the Effective Date, at and after which time it
will automatically renew for subsequent one-year terms unless Serena provides
written notice of its intention not to renew at least one month prior to the end
of the applicable one-year term; however, Serena may not provide such notice of
non-renewal for a one-year period following a Change in Control and such notice
of non-renewal shall be void ab-initio if Serena consummates a Change in Control
in the six month period following the date of such notice. This Agreement shall
supersede any and all written or verbal agreements related to severance benefits
in the event of a Change in Control; provided, however, that all other terms
contained in Serena’s offer letter and or employment agreement with Executive
(including Executive’s at-will employment relationship with Serena) and the
documentation for the Executive’s Equity Awards shall remain unchanged. If
Executive is entitled to general severance benefits independent of a Change in
Control pursuant to the terms of any offer letter and/or employment agreement
between Serena and its affiliates and Executive, then Executive shall not be
entitled to severance benefits under this Agreement to the extent duplicative of
the severance benefits provided under such offer letter and/or employment
agreement. Furthermore, to the extent that any federal, state or local laws,
including, without limitation, so-called “plant closing” laws, require Serena to
give advance notice or make a payment of any kind to Executive because of
Executive’s involuntary termination due to a layoff, reduction in force, plant
or facility closing, sale of business, change of control, or any other similar
event or reason, the benefits otherwise payable hereunder shall be reduced
dollar for dollar by any such required payments made to Executive. The benefits
provided hereunder are intended to satisfy any and all statutory obligations
that may arise out of Executive’s involuntary termination of employment for the
foregoing reasons.

2. SEVERANCE BENEFITS IN THE EVENT OF A CHANGE IN CONTROL. If Executive’s
employment with Serena (or, upon a Change in Control, the successor company or
its affiliates, as applicable) terminates because of a Termination Without Cause
or a Resignation for Good Reason within twelve (12) months after consummation of
a Change in Control, and if Executive complies with the Restrictive Covenant set
forth below, then Executive shall be entitled to receive the following severance
benefits:

(a) Salary Continuation. Executive shall continue to receive Executive’s base
salary in effect on the date of Executive’s termination of employment (the
“Termination Date”) for a period of                      (            ) months
from the Termination Date. Payments will be made on Serena’s standard payroll
dates and will be subject to applicable deductions, taxes and withholdings.

 

1



--------------------------------------------------------------------------------

(b) Target Bonus Consideration. Executive shall receive Target Bonus
consideration based on the Target Bonus in effect for Executive immediately
prior to the Change in Control, consisting of the following: (1) a prorated
portion of Executive’s Target Bonus based on the number of days that Executive
has been employed by Serena (and the successor company or its affiliate, if
applicable) during the fiscal year in which the Termination Date occurs, which
amount shall be paid in a lump sum within thirty (30) days following the
Termination Date, whether or not the performance goals or objectives upon which
such bonus might otherwise be contingent are attained; and (2) Executive’s
Target Bonus for an additional period of                      (            )
fiscal year(s) commencing with the fiscal year immediately following the fiscal
year in which the Termination Date occurs, payable in a lump sum within
forty-five (45) days following the end of the applicable fiscal year(s), whether
or not the performance goals or objectives applicable to each such Target Bonus
are attained. Payments of the Target Bonus consideration will be subject to
applicable deductions, taxes and withholdings.

(c) Benefits. To the extent provided by the federal COBRA law or, if applicable,
state insurance laws, and group health insurance policies, Executive will be
eligible for continuation of Executive’s group health insurance. If Executive
timely elects such continuation by completing and returning the necessary COBRA
enrollment forms, Serena shall pay the premiums necessary to continue
Executive’s then-current health insurance coverage (medical, dental and vision)
for Executive and Executive’s eligible dependents for a period of
                     (            ) months after the Termination Date or, if
earlier, until the Executive and his dependents are covered under another
employer’s health care benefit plan without exclusion for any pre-existing
medical condition.

(d) Equity Awards. The acceleration of vesting of any outstanding Equity Awards
in connection with a Change in Control shall be governed solely by the terms of
the applicable Plan and award agreement.

(e) Restrictive Covenant. The severance benefits described in this section are
subject to a restrictive covenant. Specifically, in consideration of the
foregoing benefits, Executive agrees to the following: (1) Executive shall
execute and deliver to Serena (or a successor company, as applicable) a general
waiver and release in substantially the form attached hereto as Exhibit B, and
such release must become effective in accordance with its terms; (2) during the
                     (            ) month period that Executive receives salary
continuation benefits, Executive shall be available if requested by Serena to
provide consulting services to Serena (or a successor company, as applicable)
during such period for not more than ten (10) hours per month, for which
services Executive shall receive no additional compensation other than the
severance benefits set forth herein; (3) during the                     
(            ) month period that Executive receives salary continuation
benefits, Executive shall (i) refrain from making any adverse, derogatory or
disparaging statement about Serena, its board of directors, officers,
management, shareholders, practices, procedures or business operations to any
person or entity, and (ii) not directly or indirectly perform services for any
entity that is a Competing Business; and (4) Executive shall continue to comply
with the terms and conditions of Executive’s Agreement Regarding Confidential
Information and

 

2



--------------------------------------------------------------------------------

Assignment of Inventions for the period specified therein. As used herein, a
“Competing Business” means any entity that develops, manufactures, sells,
licenses, installs, maintains or supports any application lifecyle management,
operations process management or project and portfolio management software or
services. Executive acknowledges and agrees that Executive shall have had access
to highly confidential information during Executive’s employment with Serena and
that the foregoing restrictive covenant is reasonable to protect this
confidential information. Should Executive elect to receive these severance
benefits, Executive also understands that Executive is voluntarily electing to
adhere to the restrictive covenant. In addition to the remedies provided under
Section 5 hereof, all severance benefits provided for under this Agreement will
be forfeited in the event Executive elects to accept the benefits and later
challenge the restrictive covenant. Executive further acknowledges and agrees
that the promises and restrictive covenants provided herein do not, and will
not, prevent or restrict Executive in any way from engaging in any lawful
profession, trade, or business.

3. DEFERRAL OF PAYMENTS. Notwithstanding anything herein to the contrary, (i) if
at the time of Executive’s termination of employment with Serena, Executive is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then Serena will
defer the commencement of the payment of any such payments or benefits hereunder
until the date that is six months following Executive’s “separation from
service” with Serena, as determined in accordance with applicable Treasury
Regulations under Section 409A of the Code (or the earliest date as is permitted
under Section 409A of the Code without the imposition of any accelerated or
additional tax) and (ii) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will avoid such acceleration or additional tax, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax and that preserves, to the greatest extent
possible, the value of such payment or other benefits. During any period payment
or payments to the Executive are deferred pursuant to the foregoing, the
Executive shall be entitled to interest on the deferred payment or payments at a
per annum rate equal to the highest rate of interest applicable to six (6)-month
money market accounts offered by the following institutions: Citibank N.A.,
Wells Fargo Bank, N.A. or Bank of America, on the date of such “separation from
service”. Upon the expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or in installments) in the absence of this paragraph shall be paid to the
Executive or his beneficiary in one lump sum. Any remaining amounts shall be
paid as and when they become due under this Agreement.

 

4. LIMITATION ON BENEFITS.

(a) In the event that any payments to which Executive becomes entitled in
accordance with the provisions of this Agreement would otherwise constitute a
parachute payment under Code Section 280G, then such payments will be subject to
reduction to

 

3



--------------------------------------------------------------------------------

the extent necessary to assure that Executive receives only the greater of
(i) the amount of those payments that would not constitute a parachute payment
or (ii) the amount that yields Executive the greatest after-tax amount of
benefits after taking into account any excise tax imposed on the payments
provided to Executive under this Agreement (or on any other benefits to which
Executive may be entitled in connection with any change in control or ownership
of Serena or the subsequent termination of Executive’s employment with Serena)
under Code Section 4999. Should a reduction in benefits be required to satisfy
the benefit limit of the foregoing paragraph, Executive’s severance and Target
Bonus payments shall accordingly be reduced to the extent necessary to comply
with such benefit limit. Should such benefit limit still be exceeded following
such reduction, then the number of shares that would otherwise be purchasable
under the vesting-accelerated portion of each of Executive’s Equity Awards
(based on the amount of the parachute payment attributable to such Equity Awards
under Code Section 280G) shall be reduced to the extent necessary to eliminate
such excess, with such acceleration of vesting being cancelled in the reverse
order of the date of grant of the stock awards unless Executive elects in
writing a different order of cancellation. The accounting firm engaged by Serena
for general audit purposes as of the day prior to the effective date of the
Change in Control shall be retained by Serena to perform the foregoing
calculations at Serena’s expense.

(b) Executive shall not be entitled to the further severance payments or
benefits described herein in the event that Executive is rehired by Serena or an
affiliate of Serena prior to the date that all payments or benefits due
hereunder have been paid or provided to Executive.

(c) In the event that Executive is indebted to Serena or its affiliates at the
time of termination of employment, Serena reserves the right to offset any
severance payment or benefits described in Section 2 hereof by the amount of
such indebtedness.

(d) Executive shall not be eligible to receive benefits hereunder other than in
connection with the first Change in Control transaction affecting Serena during
the term of this Agreement. .

5. REMEDIES IN THE EVENT OF EXECUTIVE’S BREACH. Executive acknowledges and
agrees that any breach of Executive’s obligations hereunder shall constitute a
material breach of this Agreement and shall, in addition to any other remedies
available in law or equity, allow Serena to cease performing its obligations
hereunder, including its obligations to provide any of the benefits set forth in
Section 2 hereof.

6. SUCCESSORS AND ASSIGNS. The provisions of this Agreement shall inure to the
benefit of, and shall be binding upon, (i) Serena and its successors and
assigns, including any successor company by merger, consolidation or transfer of
all or substantially all of Serena’s assets (whether or not such transaction
constitutes a Change in Control), and (ii) the Executive, the personal
representative of Executive’s estate and Executive’s heirs and legatees.

7. NOTICES. Any and all notices, demands or other communications required or

 

4



--------------------------------------------------------------------------------

desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if delivered either personally or if
deposited in the United States mail, certified or registered, postage prepaid,
return receipt requested.

8. GOVERNING DOCUMENTS. This Agreement, and its Exhibits, together with (i) the
award agreements evidencing Executive’s currently outstanding Equity Awards and
any future Equity Awards made to Executive under a Plan, and (ii) Executive’s
current or subsequent Confidentiality and Intellectual Property Agreement, shall
constitute the entire agreement and understanding of Serena and its affiliates
and Executive with respect to the payment of benefits in the event of a Change
in Control and shall supersede all prior and contemporaneous written or verbal
agreements and understandings between Executive and Serena and its affiliates
relating to such subject matter. In the event of any conflict between this
Agreement and any of the aforementioned agreements, this Agreement shall govern.

9. AMENDMENT. This Agreement only may be amended by written instrument signed by
Executive and an authorized executive officer of Serena.

10. GOVERNING LAW. The provisions of this Agreement shall be construed and
interpreted under the laws of the state that is Executive’s principal place of
employment at the time of Executive’s termination of employment with Serena.

11. SEVERABILITY. If an arbitrator or court of competent jurisdiction determines
that any term or provision of this Agreement is invalid or unenforceable, in
whole or in part, then the remaining terms and provisions hereof shall be
unimpaired. Such arbitrator or court will have the authority to modify or
replace the invalid or unenforceable term or provision with a valid and
enforceable term or provision that most accurately embodies the parties’
intention with respect to the invalid or unenforceable term or provision or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision will be stricken, and the remainder of this
Agreement shall continue in full force and effect. The invalidity of any
provision of this Agreement shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the arbitrator or court, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole.

12. DISPUTE RESOLUTION. Executive and Serena agree that any dispute arising out
of or relating to this Agreement will be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in San
Francisco, California conducted by Judicial Arbitration and Mediation Services
(“JAMS”) under its then-existing rules and procedures. Executive acknowledges
that by agreeing to this arbitration procedure, both Executive and Serena waive
the right to resolve any such dispute through a trial by jury or judge or by
administrative proceeding. In addition to and notwithstanding those rules,
Executive and Serena agree that the arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of

 

5



--------------------------------------------------------------------------------

the award. Serena shall pay all of the JAMS arbitration fees in excess of those
administrative fees Executive would be required to pay if the dispute were
decided in a court of law. Nothing in this Agreement is intended to prevent
either Executive or Serena from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SERENA SOFTWARE, INC.

By:

 

 

 

Title:

   

 

EXECUTIVE

 

 

 

Name:

 

 

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

For purposes of this Agreement, the following definitions shall be in effect:

Change in Control means the occurrence, in a single transaction or in a series
of related transactions, of any one or more of the following events:

(i) the sale, exchange, lease or other disposition, in one or a series of
related transactions, of all or substantially all, of the consolidated assets of
Serena to any “person” or “group” (as such terms are defined in Sections
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) other than one or
more of the Permitted Holders or any controlled affiliates of the Permitted
Holders; or

(ii) any person or group, other than one or more of the Permitted Holders or any
controlled affiliate of the Permitted Holders, is or becomes the beneficial
owner, directly or indirectly, of more than 50% of the total voting power of the
voting stock of Serena (or any entity that controls Serena or is a successor to
all or substantially all of the assets of Serena), including by way of merger,
consolidation, tender or exchange offer or otherwise; or

(iii) either a merger or consolidation of Serena into another person or entity
that is not one or more of the Permitted Holders or a controlled affiliate of
the Permitted Holders if the stockholders of the common stock of Serena
immediately prior to such transaction do not own a majority of the outstanding
common stock of the surviving company or its parent immediately after the
transaction in substantially the same proportions relative to each other as
immediately prior to such transaction;

if and only if such event listed in (i) through (iii) above results in the
inability of SLP and its affiliates to elect a majority of the Board of
Directors of Serena or the resulting successor or controlling entity.

Code means the Internal Revenue Code of 1986, as amended from time to time.

Disability shall have the meaning ascribed to such term in the Serena Software,
Inc. 2006 Stock Incentive Plan.

Equity Award means any stock or stock based award granted to the Executive under
any of the Plans, whether in the form of stock options, restricted stock,
restricted stock units, phantom stock or other stock-based grant, relating to
shares of Serena common stock (or successor’s common stock, as applicable).

Permitted Holder means, as of the date of determination, SLP or any investment
fund that is an affiliate of SLP.

Plan means any one of the following equity compensation plans: (i) the Serena
1997 Stock Option and Incentive Plan, as amended, (ii) the Serena 2006 Stock
Incentive Plan, as amended from time to time, and (iii) any successor stock
option or equity compensation plan hereafter adopted by Serena.

 

7



--------------------------------------------------------------------------------

Resignation for Good Reason means Executive’s resignation due to any one of the
following events without Executive’s consent: (i) any reduction in the
Executive’s base salary or the Executive’s annual incentive compensation
opportunity (other than a general reduction, not to exceed 10%, in base salary
or annual incentive compensation opportunities that affects all members of
senior management proportionately); (ii) a substantial reduction in the
Executive’s duties, responsibilities or title, or the assignment of any duties
or responsibilities, that are materially inconsistent with Executive’s position
or positions immediately prior to the Effective Date (provided, however, that
neither a change in Executive’s title or reporting relationships, nor an
adjustment in the nature of Executive’s duties and responsibilities, that does
not reduce Executive’s overall management responsibilities shall be considered
Good Reason); (iii) a relocation of Executive’s principal place of employment by
more than thirty-five (35) miles; or (iv) failure of any successor to the
business of Serena to assume Serena’s obligations under this Agreement and any
applicable employment agreement.

SLP means Silver Lake Partners II, L.P., a Delaware limited partnership.

Target Bonus means the annual target incentive bonus to which Executive may
become entitled under Serena’s Executive Annual Incentive Plan (or any successor
plan) upon attainment of the performance targets designated for the applicable
year and Executive’s attainment of any personal objectives specified for the
Executive for that year.

Termination Without Cause means Serena’s termination of Executive’s employment
for any reason other than for Cause. “Cause” means any of the following:
(i) Executive’s willful and continued failure to perform his or her duties with
respect to Serena or its affiliates, which continues beyond 10 business days
after a written demand for substantial performance specifying such failure(s) is
received by Executive; (ii) the willful or intentional engaging by Executive in
conduct that causes material and demonstrable injury, monetarily or otherwise,
to Serena or SLP (taking into account their respective affiliates);
(iii) Executive’s conviction of, or a plea of nolo contendre to, the commission
of a felony; or (iv) any material breach by Executive of his or her employment
or service agreement with Serena or any of its affiliates or of any applicable
policy of Serena or any of its affiliates, which breach is not cured pursuant to
the terms of such agreement or policy and which breach causes a demonstrable
injury, monetarily or otherwise, to Serena, SLP or their respective affiliates.
Termination Without Cause shall not be deemed to occur upon the termination of
Executive’s employment by reason of death or Disability.

 

8



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE

[Note: Serena Software, Inc., in its sole discretion, may modify this release to
comply with applicable law and shall determine the final form of the release to
be executed by Executive.]

I understand that my employment with Serena Software, Inc. (together with its
affiliates, the “Company”) terminated effective             , 200    . I also
understand that, pursuant to the Change in Control Agreement between the Company
and me, I am required to sign this Release in exchange for certain benefits
under the Agreement. I further understand that, regardless of whether I sign
this Release, the Company will pay me all accrued salary and vacation earned
through my termination date, to which I am entitled by law.

I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Release. This general release
includes, but is not limited to: (1) all claims arising out of or in any way
related to my employment with the Company or the termination of that employment;
(2) all claims related to my compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, other stock-based awards
or any other ownership or equity interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967 (“ADEA”), and the California Fair Employment and Housing Act (as
amended).

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, as amended. I also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the execution date of this Release; (b) I have been advised hereby
that I have the right to consult with an attorney prior to executing this
Release (although I may choose not to do so); (c) I have twenty-one (21) days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this Release to
revoke the Release in a writing to the Company; and (e) this Release will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after this Release is executed by me.

 

9



--------------------------------------------------------------------------------

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this release, which includes claims that may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I expressly waive and relinquish all
rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to my release of any unknown or unsuspected claims I
may have against the Company.

HAVING READ AND UNDERSTOOD THE FOREGOING, I HEREBY AGREE TO THE TERMS AND
CONDITIONS STATED ABOVE.

 

 

   

 

 

Executive

    Date  

 

10